DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-14) in the reply filed on 06/28/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/08/20 has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: 
Claim 1 discloses "a detector positioned to measure light reflected from a tapered wall of a substrate disposed on the stage". However, it is noted that how to get or create a light to a tapered wall of the substrate. It requires add sort of a light source as following paragraph [0066] in the specification: e.g., In some embodiments, white light can be used to illuminate tapered wall. In some embodiments, green light or light having another suitable wavelength can be used to illuminate tapered wall.
Claims, which are dependent from rejected claims inherit the problems of these claims, and are therefore also rejected under 35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wood (US Patent No. 5,515,960).
Regarding claim 1; Wood discloses a system, comprising: 
a stage (16 @ figure 4); 
a detector (14a-14b @ figure 1) positioned to measure light reflected from a tapered wall (23 @ figure 5) of a substrate (20 @ figures 4-5) disposed on the stage (16 @ figure 4) at about 90 degrees to the tapered wall (23 @ figure 5), wherein a first angle (figure 5 and col.2 line 65 to col.3 line 13: e.g., a ray of light 21 incident normally upon the side wall 16 is directed by triangular surfaces 22, 23 in a direction 24 at a non-normal angle θ, so that the major portion of the energy is directed away from the detectors 14a, 14b. The multiple reflections also cause light additionally to be absorbed, also inhibiting light from returning to the reflectors) between the detector (14a, 14b @ figure 1) and a longitudinal axis (21 @ figure 5) of a tapered structure (22, 23 @ figure 5) of the substrate (20 @ figures 4-5) comprising the tapered wall (23  @figure 5) depends at least in part on a second angle (angle create by two lines 21 and 22 @ figure 5) between the tapered wall (22 @ figure 5) and the longitudinal axis (21 @ figure 5); and 
a measuring device (27 @ figure 2) to determine a characteristic of the tapered wall (23, 23 @ figure 5) of the substrate (20 @ figures 4-5). See figures 1-6

    PNG
    media_image1.png
    694
    1432
    media_image1.png
    Greyscale
  
Regarding claim 14; Wood discloses the tapered structure (20 @ figures 4-5) comprises a plurality of tapered structures (22, 23 @ figure 5); and the stage (16 @ figures 4-5) is adjustable to reposition the substrate (20 @ figure 5) for the detector (14a, 14b @ figure 1) to measure light reflected from the tapered wall (22, 23 @ figure 5) of each tapered structure (20 @ figure 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (US Patent No. 5,515,960) in view of Geiger et al (US 2015/0108353).
Regarding claims 2-3; Wood discloses all of feature of claimed invention except for the first angle is up to about 60 degrees. However, Geiger et al teaches that it is known in the art to provide the first angle is up to about 60 degrees and the second angle is about 30 degrees (figures 2-3 and paragraph [0030]: e.g., The relatively high angle of incidence results in a relatively high intensity of diffuse reflectance, such that the amount of light diffusely reflected along a light detection path 50 (e.g., .beta.=20.degree.) for detection by the light detecting elements 18 is relatively high (i.e., the amount of detected light is interpreted as a digital high value)). It would have been obvious to having ordinary skill in the art before the effective of filing date of claimed invention to combine the system of Wood with limitation above as taught by Geiger et al for the purpose of improving a highly diffuse reflectance material in the system tolerances.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wood (US Patent No. 5,515,960) in view of Gaab et al (US 2018/0332665).
Regarding claim 6; Wood discloses all of feature of claimed invention except for the detector has a working distance larger than about 10 mm.  However, Gaab et al teaches that it is known in the art to provide the detector has a working distance larger than about 10 mm (paragraph [0088]: e.g., The optical power is detected by means of a thermoelectric detector at a predetermined working distance of 10 mm from the emission surface of the infrared emitter). It would have been obvious to having ordinary skill in the art before the effective of filing date of claimed invention to combine the system of Wood with limitation above as taught by Gaab et al for the purpose of allowing for sufficiently high homogeneity even at very low distances at which the intensity of the radiation is high as well.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wood (US Patent No. 5,515,960) in view of Scheiner (US 2010/0284027).
Regarding claim 7; Wood discloses all of feature of claimed invention except for the characteristic comprises at least one of surface roughness, linearity, shape, or defects. However, Scheiner teaches that it is known in the art to provide the characteristic comprises at least one of surface roughness, linearity, shape, or defects (paragraph [0019]: e.g., the one or more parameters of the via-holes may be selected from the followings: geometrical profile, cross-section profile, depth, width, slope, undercut, hole opening shape, aspect-ratio, sidewall slope, sidewall slope variation, bottom rounding, surface roughness, surface absorption, surface coating of the via-holes).  It would have been obvious to having ordinary skill in the art before the effective of filing date of claimed invention to combine the system of Wood with limitation above as taught by Scheiner for the purpose of controlling the depth of the holes is critical for reaching a correct vertical location.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (US Patent No. 5,515,960) in view of MacCraith et al (US Patent No. 7,655,475).
Regarding claim 8; Wood discloses all of feature of claimed invention except for the characteristic comprises features having a height of nanometer scale over a micrometer measurement range, and the measuring device determines whether the characteristic of the tapered wall is above or below a threshold.  However, MacCraith et al teaches that it is known in the art to provide the characteristic comprises features (h, w, t @ figures 8a-8b) having a height of nanometer scale over a micrometer measurement range, and the measuring device determines whether the characteristic of the tapered wall is above or below a threshold (col.13 lines 49-58: e.g., As mentioned earlier, its evaluation can be based on various criteria. Once this angle is determined, the values of the other parameters characterising the configuration, such as W, h and t (see FIG. 8a), can be found from simple geometry. Subsequently, the values can be proportionately scaled up or down. The scaling factor is primarily determined by the target application and the technology employed in the fabrication process).  It would have been obvious to having ordinary skill in the art before the effective of filing date of claimed invention to combine the system of Wood with limitation above as taught by MacCraith et al for the purpose of improvement of the performance of the luminescence-based chemical sensors and bio-sensors.
Regarding claim 9; Wood discloses all of feature of claimed invention except for the substrate comprises glass.  However, MacCraith et al teaches that it is known in the art to provide the substrate comprises glass (702 @ figure 8a).  It would have been obvious to having ordinary skill in the art before the effective of filing date of claimed invention to combine the system of Wood with limitation above as taught by MacCraith et al for the purpose of improvement of the performance of the luminescence-based chemical sensors and bio-sensors.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (US Patent No. 5,515,960) in view of Mayers et al (US 2008/0149948).
Regarding claim 10; Wood discloses all of feature of claimed invention except for the tapered wall extends between first and second openings at opposite ends of the tapered structure, and the first and second openings independently have diameters ranging from about 1.5 mm to about 2.5 mm.  However, Mayers et al teaches that it is known in the art to provide the tapered wall (703 @ figure 7) extends between first and second openings (figure 7) at opposite ends of the tapered structure (720 @ figure 7), and the first and second openings independently have diameters ranging from about 1.5 mm to about 2.5 mm (paragraph [0081]: e.g., protrusion has an elevation of about 100 nm to about 1 cm above a plane or the curvature of a surface. In some embodiments, a protrusion has a minimum elevation of about 100 nm, about 200 nm, about 300 nm, about 500 nm, about 1 .mu.m, about 2 .mu.m, about 5 .mu.m, about 10 um, about 20 .mu.m, about 50 .mu.m, about 100 .mu.m, or about 200 .mu.m above the plane or curvature of a surface. In some embodiments, a protrusion has a maximum elevation of about 1 cm, about 5 mm, about 2 mm, about 1 mm). It would have been obvious to having ordinary skill in the art before the effective of filing date of claimed invention to combine the system of Wood with limitation above as taught by Mayers et al for the purpose of improving the output efficiency of the edge-emitting LEDs by permitting non-transparent conductive materials to be employed in the devices.
Regarding claim 11; Wood discloses all of feature of claimed invention except for the tapered structure has a height ranging from about 0.3 mm to about 1 mm. However, Mayers et al teaches that it is known in the art to provide the tapered structure has a height ranging from about 0.3 mm to about 1 mm (paragraph [0081]: e.g., a protrusion has a maximum elevation of about 1 cm, about 5 mm, about 2 mm, about 1 mm). It would have been obvious to having ordinary skill in the art before the effective of filing date of claimed invention to combine the system of Wood with limitation above as taught by Mayers et al for the purpose of improving the output efficiency of the edge-emitting LEDs by permitting non-transparent conductive materials to be employed in the devices.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (US Patent No. 5,515,960) in view of Sapiens et al (US 2016/0334326).
Regarding claims 12-13; Wood discloses all of feature of claimed invention except for the stage comprises a rotation stage and a translation stage, wherein the rotation stage is disposed over the translation stage or the translation stage is disposed over the rotation stage. However, Sapiens et al teaches that it is known in the art to provide the stage (125 @ figure 4) comprises a rotation stage (110 @ figure 4) and a translation stage (112 @ figure 4), wherein the rotation stage (110 @ figure 4) is disposed over the translation stage (112 @ figure 4) or the translation stage is disposed over the rotation stage. It would have been obvious to having ordinary skill in the art before the effective of filing date of claimed invention to combine the system of Wood with limitation above as taught by Sapiens et al for the purpose of improving measurement resolution with smaller measurement box sizes.

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record, taken alone or in combination, fails discloses or render obvious a system comprising all the specific elements with the specific combination including discloses the detector further comprises a fold mirror; and a third angle between an axis of the detector and the fold mirror is about 45 degrees, such that the fold mirror directs the reflected light to the detector in set forth of claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Choi (US 2018/0138330) discloses a photo detection device comprising a contact layer through which light enters; an absorbing region positioned such that light admitted through the contact layer passes into the absorbing region.
2) Mao et al (US 2013/0207212) discloses a backside illuminated image sensor includes a semiconductor layer and a trench disposed in the semiconductor layer. The semiconductor layer has a frontside surface and a backside surface
3) Yun et al (US 2005/0282300) discloses systems and methods for performing inspection and metrology operations on metallization processes such as on back-end-of-line (BEOL) metallization thickness and step coverage are disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



July 10, 2022

						/SANG H NGUYEN/                                                                            Primary Examiner, Art Unit 2886